 



Exhibit 10.2
EXECUTIVE RETIREMENT PLAN
OF
THE DUN & BRADSTREET CORPORATION
Effective May 4, 2006
 
PREAMBLE
     The principal purpose of this Executive Retirement Plan of the Dun &
Bradstreet Corporation (the “Plan”) is to ensure the payment of a competitive
level of retirement income and disability benefits in order to attract, retain
and motivate selected executives of the Corporation and its affiliated
companies.
     The Plan is intended to provide benefits that are similar to the benefits
provided by the Supplemental Executive Benefit Plan of The Dun & Bradstreet
Corporation.
Section 1.
Definitions
     1.1 “Affiliate” means any corporation, partnership, division or other
organization controlling, controlled by or under common control with the
Corporation or any joint venture entered into by the Corporation.
     1.2 “Average Final Compensation” means the greater of (a) a Participant’s
or Vested Former Participant’s average final compensation as defined in The Dun
& Bradstreet Corporation Retirement Account as if no provision were set forth
therein incorporating limitations imposed by Sections 401, 415 or any other
applicable Section of the Code, or (b) if the Participant is disabled at the
time of his or her Retirement, the Participant’s Earnings.
     1.3 “Board” means the Board of Directors of The Dun & Bradstreet
Corporation.
     1.4 “Change in Control” means:
          (a) any “Person”, as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), (other
than the Corporation, any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation, or any company owned, directly or
indirectly, by the shareholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation), is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing twenty percent
(20%) or more of the combined voting power of the Corporation’s then outstanding
securities;

 



--------------------------------------------------------------------------------



 



          (b) during any period of twenty-four (24) months (not including any
period prior to the Effective Date), individuals who at the beginning of such
period constitute the Board, and any new director (other than (i) a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in clause (a), (c) or (d) of this Section; (ii) a
director designated by any Person (including the Corporation) who publicly
announces an intention to take or to consider taking actions (including, but not
limited to, an actual or threatened proxy contest) which if consummated would
constitute a Change in Control; or (iii) a director designated by any Person who
is the Beneficial Owner, directly or indirectly, of securities of the
Corporation representing ten percent (10%) or more of the combined voting power
of the Corporation’s securities) whose election by the Board or nomination for
election by the Corporation’s shareholders was approved by a vote of at least
two thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved cease for any reason to constitute at least a majority
thereof;
          (c) the shareholders of the Corporation approve a merger or
consolidation of the Corporation with any other company, other than (i) a merger
or consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation and (ii) after which no Person
holds twenty percent (20%) or more of the combined voting power of the then
outstanding securities of the Corporation or such surviving entity; or
          (d) the shareholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets.
Notwithstanding the foregoing, no distribution hereunder shall be made upon a
Change in Control unless such event satisfies the requirements of Code
Section 409A, as then in effect.
     1.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     1.6 “Committee” means the Plan Benefit Committee, appointed by the Board.
     1.7 “Corporation” means The Dun & Bradstreet Corporation, a Delaware
corporation, and any successor or assigns thereto.
     1.8 “Credited Service” means a Participant’s, Former Participant’s or
Vested Former Participant’s Credited Service as defined in The Dun & Bradstreet
Corporation Retirement Account, except that Credited Service will include
service while the Participant is receiving Disability Benefits and service from
the date the Participant, Former Participant or Vested Former Participant was
employed by the Corporation or an Affiliate, but will not include service while
an employee is a Former Participant or Vested Former Participant. In the case of
an acquired business, however, the Participant’s, Former Participant’s or Vested
Former

2



--------------------------------------------------------------------------------



 



Participant’s service with that business prior to the date of acquisition will
not be counted unless such service is recognized for benefit accrual purposes
under the relevant Retirement Account. Credited Service will not include service
that is recognized for benefit accrual purposes under any separate non-qualified
supplemental retirement plan that is designed and intended to provide
supplemental benefits similar to those provided under the Plan (as distinct from
a plan of the type described in Section 1.19(b)(i)).
     1.9 “Disability Benefit” means the benefit provided to certain Participants
pursuant to Section 5 of the Plan.
     1.10 “Earnings” means the total amount paid by the Corporation or any
Affiliate to a Participant in the twelve (12) months immediately preceding the
onset of the Participant’s disability, (a) including salary, wages, regular cash
bonuses and commissions, lump sum payments in lieu of foregone merit increases,
“bonus buyouts” as the result of job changes, and any portion of such amounts
(i) voluntarily deferred or reduced by the Participant under any employee
benefit plan of the Corporation or any Affiliate available to all levels of
Employees of the Corporation and/or any Affiliate(s) on a non-discriminatory
basis upon satisfaction of eligibility requirements or (ii) voluntarily deferred
or reduced under any executive deferral plan of the Corporation or any Affiliate
(so long as such amounts would otherwise not have been excluded had they not
been deferred), but (b) excluding any pension, retainer, severance pay, special
stay-on bonus payment, income derived from stock options, stock appreciation
rights and restricted stock awards and dispositions of stock acquired
thereunder, payment dependent upon any contingency after the period of Credited
Service and other special remuneration (including performance units).
     1.11 “Effective Date” means May 4, 2006.
     1.12 “Election” means an election as to the form of benefit payment made
pursuant to Section 4.5 of the Plan.
     1.13 “Election Date” means the date that a properly completed election form
with respect to an Election is received by the Corporation’s Compensation and
Benefits Department.
     1.14 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     1.15 “Former Participant” means an employee who has not completed five
(5) or more years of Vesting Service at the time his or her employment with the
Corporation or an Affiliate terminates or at the time he or she was removed from
further participation in the Plan.
     1.16 “Long-Term Disability Plan” means the long-term disability plan of the
Corporation.
     1.17 “Long-Term Disability Plan Benefit” means the amount of benefits
actually payable to a Participant from the Long-Term Disability Plan.

3



--------------------------------------------------------------------------------



 



     1.18 “Other Disability Income” means (a) the disability insurance benefit
that the Participant is entitled to receive under the Federal Social Security
Act and (b) the disability income payable to a Participant from the following
sources:
                    (i) any supplemental executive disability plan of any
Affiliate; and
                    (ii) any other contract, agreement or other arrangement with
the Corporation or an Affiliate (excluding the Long-Term Disability Plan) to the
extent it provides disability benefits.
     1.19 “Other Retirement Income” means (a) (i) the Social Security retirement
benefit that the Participant or Vested Former Participant is entitled to receive
under the Federal Social Security Act as of the date of his or her Retirement or
(ii) if the Participant or Vested Former Participant is not eligible to receive
a Social Security retirement benefit commencing on such date, the Social
Security retirement benefit he or she is entitled to receive at the earliest age
he or she is eligible to receive such a benefit, discounted to the date his or
her Benefit under the Plan actually commences, using the actuarial assumptions
then in use under the relevant Retirement Account, assuming for purposes of
(i) and (ii) above that for years prior to the Participant’s employment with the
Corporation or an Affiliate and for years following the Participant’s
termination of employment with the Corporation or an Affiliate until the
Participant attains age sixty-two (62), the Participant earned compensation so
as to accrue the maximum Social Security benefits, and (b) the retirement income
payable to a Participant or Vested Former Participant from the following
sources:
          (i) the Pension Benefit Equalization Plan of Dun & Bradstreet
Corporation or any other retirement benefits equalization plan of the
Corporation or an Affiliate or any former Affiliate, the purpose of which is to
provide the Participant or Vested Former Participant with the benefits he or she
is precluded from receiving under any relevant Retirement Account as a result of
limitations under the Internal Revenue Code; and
          (ii) any supplemental executive retirement plan of any Affiliate; and
          (iii) any other contract, agreement or other arrangement with the
Corporation or an Affiliate or any former Affiliate (excluding any Retirement
Account and any defined contribution plan) to the extent it provides retirement
or pension benefits labeled as such therein.
For purposes of clarity, Other Retirement Income does not include any retirement
benefits earned under any defined contribution plan intended to meet the
requirements of Code Section 401(a) or any retirement benefits equalization plan
or supplemental executive retirement plan (or portion of either such plan) of
the Corporation, the purpose of which is to provide benefits to the Participant
or Vested Former Participant with respect to amounts that he or she is precluded
from receiving under any such defined contribution plan as a result of
limitations under the Internal Revenue Code.

4



--------------------------------------------------------------------------------



 



     1.20 “Participant” means an employee of the Corporation or an Affiliate who
becomes a participant in the Plan pursuant to Section 2 and has not been removed
pursuant to Section 2.2.
     1.21 “Plan” means this Executive Retirement Plan of The Dun & Bradstreet
Corporation, as amended from time to time.
     1.22 “Retirement” means, after a Participant or Vested Former Participant
has completed least five (5) years of Vesting Service, (a) the later of the
Participant’s or Vested Former Participant’s attainment of age fifty-five
(55) or termination of employment, other than at death, with the Corporation or
an Affiliate or (b) termination of the Participant’s or Vested Former
Participant’s employment with the Corporation or an Affiliate immediately
following the cessation of the payment of Disability Benefits under the Plan to
such Participant or Vested Former Participant while he or she is still disabled,
as such term is defined under the Long-Term Disability Plan. Transfer of
employment between the Corporation and an Affiliate, or between two Affiliates,
shall not be treated as Retirement or other termination of employment, except to
the extent required by Code Section 409A.
     1.23 “Retirement Account” means, as to any Participant or Vested Former
Participant, any defined benefit pension plan of the Corporation or an
Affiliate, which is intended to meet the requirements of Section 401(a) of the
Code and pursuant to which retirement benefits are payable to such Participant
or Vested Former Participant or to the Surviving Spouse or designated
beneficiary of a deceased Participant or Vested Former Participant.
     1.24 “Retirement Account Benefit” means the amount of benefits payable from
the Retirement Account to a Participant or Vested Former Participant.
     1.25 “Retirement Benefit” means the benefits provided to Participants and
Vested Former Participants pursuant to Sections 4 and 8 of the Plan.
     1.26 “Specified Key Employee” means a Participant or Vested Former
Participant who, at the time of his or her distribution, is a “specified
employee” as defined in Code Section 409A(a)(2)(B)(i). Specified Key Employees
will be identified as of the 12-month period ending on each December 31 (the
“Identification Date”), and will be considered Specified Key Employees for the
12-month period beginning on April 1 of the year following the Identification
Date and ending on the following March 31.
     1.27 “Surviving Spouse” means the spouse of a deceased Participant or
Vested Former Participant to whom such Participant or Vested Former Participant
is legally married immediately preceding such Participant or Vested Former
Participant’s death.
     1.28 “Surviving Spouse’s Benefits” mean the benefits provided to a
Participant’s or Vested Former Participant’s Surviving Spouse pursuant to
Section 6 of the Plan.
     1.29 “Vested Former Participant” means a former Participant who completed
five (5) or more years of Vesting Service while he or she was a Participant.

5



--------------------------------------------------------------------------------



 



     1.30 “Vesting Service” means Credited Service completed while an employee
is a Participant in the Plan.
     1.31 The masculine gender, where appearing in the Plan, will be deemed to
include the feminine gender, and the singular may include the plural, unless the
context clearly indicates to the contrary.
Section 2.
Eligibility and Participation
     2.1 All key management employees of the Corporation and its Affiliates who
are responsible for the management, growth or protection of the business of the
Corporation and its Affiliates, who are on the Global Leadership Team (as
designated in writing from time to time by the Chief Executive Officer or the
Senior Human Resources Executive of the Corporation) or who are designated by
the Chief Executive Officer of the Corporation in writing, and who do not
participate in the Supplemental Executive Retirement Plan of the Dun &
Bradstreet Corporation, are eligible for participation in the Plan as of the
effective date of such designation.
     2.2 A Participant’s participation in the Plan shall terminate upon
termination of his or her employment with the Corporation or an Affiliate. A
Participant’s participation in the Plan shall terminate prior to such
termination of employment if he or she is given prior written notice of removal
from participation in the Plan by the Chief Executive Officer of the
Corporation. As of the date a Participant ceases further participation in the
Plan, no further benefits shall accrue to such individual under the Plan and he
or she will cease earning Vesting Service and/or Credited Service for purposes
of the Plan.
Section 3.
Eligibility For Benefits
     3.1 Each Participant or Vested Former Participant is eligible for a
Retirement Benefit under this Plan, as described in Section 4, upon Retirement,
or upon termination of employment with the Corporation or an Affiliate before
Retirement after completing five (5) or more years of Vesting Service.
Participants who do not complete five (5) or more years of Vesting Service are
eligible, in certain circumstances, for a Retirement Benefit under this Plan, as
described in Section 8, after a Change in Control.
     3.2 Each Participant is eligible for a monthly Disability Benefit under
this Plan, as described in Section 5, upon the commencement of benefits under
the Long-Term Disability Plan, except as limited by Section 5.3.
     3.3 The Surviving Spouse of each Participant or Vested Former Participant
who has completed at least five (5) years of Vesting Service is eligible for a
Surviving Spouse’s Benefit under this Plan, to the extent provided in Section 6,
upon the death of the Participant or Vested Former Participant.

6



--------------------------------------------------------------------------------



 



     3.4 Notwithstanding any other provision of the Plan to the contrary, no
benefits or no further benefits, as the case may be, shall be paid to a
Participant, Vested Former Participant or Surviving Spouse if the Committee
reasonably determines that such Participant or Vested Former Participant or the
deceased spouse of such Surviving Spouse has:
          (a) to the detriment of the Corporation or any Affiliate, directly or
indirectly acquired, without the prior written consent of the Committee, an
interest in any other company, firm, association, or organization (other than an
investment interest of less than one percent (1%) in any company), the business
of which is in direct competition with any business of the Corporation or an
Affiliate, within two (2) years of the date of such Participant’s or Vested
Former Participant’s termination of employment with the Corporation or any
Affiliate;
          (b) to the detriment of the Corporation or any Affiliate, directly or
indirectly competed with the Corporation or any Affiliate as an owner, employee,
partner, director or contractor of a business, in a field of business activity
in which the Participant or Vested Former Participant has been primarily engaged
on behalf of the Corporation or any Affiliate or in which he or she has
considerable knowledge as a result of his or her employment by the Corporation
or any Affiliate, either for his or her own benefit or with any person other
than the Corporation or any Affiliate, without the prior written consent of the
Committee, within two (2) years of the date of such Participant’s or Vested
Former Participant’s termination of employment with the Corporation or an
Affiliate; or
          (c) been discharged from employment with the Corporation or any
Affiliate for “Cause.” “Cause” shall include the occurrence of any of the
following events or such other dishonest or disloyal act or omission as the
Committee reasonably determines to be “Cause”:
               (i) the Participant or Vested Former Participant has
misappropriated any funds or property of the Corporation or any Affiliate or
committed any other act of willful malfeasance or willful misconduct in
connection with his or her employment;
               (ii) the Participant or Vested Former Participant has, without
the prior knowledge or written consent of the Committee, obtained personal
profit as a result of any transaction by a third party with the Corporation or
any Affiliate;
               (iii) the Participant or Vested Former Participant has sold or
otherwise imparted to any person, firm, or corporation the names of the
customers of the Corporation or any Affiliate or any confidential records, data,
formulae, specifications and other trade secrets or other information of value
to the Corporation or any Affiliate derived by his or her association with the
Corporation or any Affiliate;
               (iv) the Participant or Vested Former Participant fails, on a
continuing basis, to perform such duties as are requested by any employee to
whom the Participant or Vested Former Participant reports or the Board; or
               (v) the Participant or Vested Former Participant commits any
felony or any misdemeanor involving moral turpitude.

7



--------------------------------------------------------------------------------



 



In any case described in this Section 3.4, the Participant, Vested Former
Participant or Surviving Spouse shall be given prior written notice that no
benefits or no further benefits, as the case may be, will be paid to such
Participant, Vested Former Participant or Surviving Spouse. Such written notice
shall specify the particular act(s), or failures to act, on the basis of which
the decision to terminate benefits has been made.
     3.5 (a) Notwithstanding any other provision of the Plan to the contrary, a
Participant or Vested Former Participant who receives any portion of his or her
Retirement Benefit in a lump sum pursuant to an Election shall receive such lump
sum portion of his or her Retirement Benefit subject to the condition that if
such Participant or Vested Former Participant engages in any of the acts
described in clause (i) or (ii) or (iii) of Section 3.4(c), then such
Participant or Vested Former Participant shall, within sixty (60) days after
written notice by the Corporation, repay to the Corporation the amount described
in Section 3.5(b).
          (b) The amount described under this Section 3.5(b) shall equal the
difference, as determined by the Committee, between (i) the lump sum amount paid
to the Participant or Vested Former Participant and (ii) present value of the
total annuity payments that would have been paid to the Participant or Vested
Former Participant as of the date of the Corporation’s written notice described
in Section 3.5(a) with respect to such lump sum amount, if that portion of his
or her Retirement Benefit had instead been paid in the form of an annuity. For
this purpose, the value of the hypothetical annuity described in (ii) shall be
calculated in the same manner as the lump sum described in (i) was calculated at
the time it was paid.
Section 4.
Amount and Payment of Retirement Benefits
     4.1 The Retirement Benefit provided by the Plan is designed to provide each
Participant and Vested Former Participant with an annual pension from the Plan
and certain other sources equal to his or her Retirement Benefit as hereinafter
specified. Thus, the Retirement Benefits described hereunder as payable to
Participants and Vested Former Participants will be offset by retirement
benefits payable from sources outside the Plan as specified herein.
     4.2 (a) The Retirement Benefit of a Participant or Vested Former
Participant shall be an annual benefit equal to four percent (4%) of his or her
Average Final Compensation for each year of Credited Service, up to a maximum of
ten (10) years of Credited Service, as (i) reduced under Section 4.3, if
applicable, and (ii) offset by his or her Other Retirement Income and his or her
Retirement Account Benefit. For a partial year of Credited Service, a pro rata
portion calculated by crediting a full month for each completed and partial
month of Credited Service, of four percent (4%) of the Participant’s or Vested
Former Participant’s Average Final Compensation is included in the annual
benefit.
          (b) Any portion of the Retirement Benefit provided under this
Section 4.2 payable in the form of an annuity pursuant to Section 4.4 shall be
payable in monthly installments and will commence on the first day of the
calendar month coinciding with or next following the day of the Participant’s or
Vested Former Participant’s Retirement, and any portion of such Retirement
Benefit payable in a lump sum pursuant to Section 4.4 shall be paid on the

8



--------------------------------------------------------------------------------



 



date that is sixty (60) days after the date when annuity payments under this
Section 4.2 commence, or would commence if any portion of the Retirement Benefit
were payable in the form of an annuity, or as soon as practicable thereafter.
Notwithstanding the foregoing, in the case of any Participant or Vested Former
Participant who is a Specified Key Employee, no amount will be paid to him or
her under the Plan upon Retirement prior to the date that is six (6) months
after the date of separation from service with the Corporation or an Affiliate,
except as permitted under Code Section 409A.
          (c) If the Retirement Benefit under this Plan is payable to a
Participant or Vested Former Participant in a different form and/or at a
different time than his or her Other Retirement Income or his or her Retirement
Account Benefit, the offset provided in this Plan shall be calculated by
converting the amount of such Participant’s or Vested Former Participant’s Other
Retirement Income and Retirement Account Benefit to a straight life annuity at
the Participant’s or Vested Former Participant’s age at which the Retirement
Benefit is payable, using actuarial assumptions that are used for purposes of
determining the actuarial equivalent of an amount under the Retirement Account.
     4.3 If a Participant or Vested Former Participant retires prior to age
sixty (60), his or her Retirement Benefit, prior to the application of the
offsets as described in Section 4.2(a)(ii), shall be reduced as set forth in
this Section 4.3. If such Participant or Vested Former Participant terminates
employment with the Corporation or an Affiliate prior to age fifty-five (55),
his or her Retirement Benefit shall be reduced by six percent (6%) of his or her
Average Final Compensation for each year or fraction thereof that his or her
Retirement commenced prior to reaching age sixty (60). If such Participant
retires at or after age fifty-five (55), his or her Retirement Benefit shall be
reduced by three percent (3%) of his or her Average Final Compensation for each
year or fraction thereof that his or her Retirement commenced prior to reaching
age sixty (60).
     4.4 (a) Except as provided under Section 4.4(b) or Section 4.4(c), a
Retirement Benefit under this Plan shall be payable to a Participant or Vested
Former Participant in the form of a straight life annuity if the Participant or
Vested Former Participant is unmarried upon commencement of payment and in the
form of a joint and 50% survivor annuity if the Participant or Vested Former
Participant is legally married upon commencement of payment, without regard to
any optional form of benefits elected under the Retirement Account.
          (b) If a Participant or a Vested Former Participant makes an Election
pursuant to Section 4.5, a Retirement Benefit under this Plan shall be payable
to such Participant or such Vested Former Participant in the form or combination
of forms of payment elected pursuant to such Election, and without regard to any
optional form of benefit elected under the Retirement Account. Any lump sum
distribution of a Participant’s or Vested Former Participant’s Retirement
Benefit under the Plan shall fully satisfy all present and future Plan liability
with respect to such Participant or Vested Former Participant and any Surviving
Spouse for such portion or all of such Retirement Benefit so distributed.
     4.5 (a) A Participant may elect, on a form supplied by the Committee, to
receive all, none, or a specified portion, as provided in Section 4.5(c), of his
or her Retirement Benefit under the Plan in a lump sum and to receive any
balance of such Retirement Benefit in

9



--------------------------------------------------------------------------------



 



the form of an annuity; provided, that any such Election shall be effective for
purposes of this Plan only if the conditions of Section 4.5(b) are satisfied. A
Participant may elect a payment form different than the payment form previously
elected by him under this Section 4.5(a) by filing a revised election form;
provided, that any such new Election shall be effective only if the conditions
of Section 4.5(b) are satisfied with respect to such new Election. Any prior
Election made by a Participant that has satisfied the conditions of
Section 4.5(b) remains effective for purposes of the Plan until such Participant
has made a new Election satisfying the conditions of Section 4.5(b). The amount
of any portion of a Participant’s or a Vested Former Participant’s Retirement
Benefit payable as a lump sum under this Section 4.5 will equal the present
value of such portion of the Retirement Benefit, and such present value shall be
determined (i) based on a discount rate equal to eighty-five percent (85%) of
the average of the fifteen (15) year non-callable U.S. Treasury bond yields as
of the close of business on the last business day of each of the three months
immediately preceding the date the annuity value is determined and (ii) using
the mortality table used for purposes of valuing amounts under the Retirement
Account.
          (b) A Participant’s Election under Section 4.5(a) may be made prior to
the later of the date he or she becomes eligible to participate in the Plan or
January 1, 2007, or such later date as permitted by guidance issued by the
Internal Revenue Service without being treated as a change in the time or form
of payment under Code Section 409A(a)(4)(C). A Participant’s Election under
Section 4.5(a) made later than permitted under the preceding sentence becomes
effective only if the following conditions are satisfied: (i) such Participant
does not reach Retirement prior to a date that is at least twelve (12) full
calendar months after the Election Date of such Election, (ii) except as
provided in Section 4.5(d), the Election delays payment of the Retirement
Benefit for a period of at least five (5) years from the date the payment would
otherwise have been made, and (iii) such Participant submits the form provided
by the Corporation to the Compensation and Benefits Department.
          (c) A Participant making an election under Section 4.5(a) may specify
the portion of his or her Retirement Benefit under the Plan to be received in a
lump sum as follows: zero percent (0%), twenty-five percent (25%), fifty percent
(50%), seventy-five percent (75%) or one hundred percent (100%). The remainder
of the Retirement Benefit, if any, shall be paid in the form of a straight life
annuity if the Participant is unmarried upon commencement of payment and in the
form of a joint and 50% survivor annuity if the Participant is legally married
upon commencement of payment, without regard to any optional form of benefits
elected under the Retirement Account.
          (d) In the event a Participant who has made an Election pursuant to
Section 4.5(a) dies or becomes disabled, within the meaning of Code
Section 409A(a)(2)(C), while employed by the Corporation or an Affiliate,
Section 4.5(b)(ii) shall not apply and the Election will not be treated as
delaying payment of any benefits under this Plan for a period of five (5) years
from the date the payment would otherwise have been made.

10



--------------------------------------------------------------------------------



 



Section 5.
Disability Benefits
     5.1 In the event that a Participant terminates employment with the
Corporation or an Affiliate by reason of total and permanent disability, as
defined in the Long-Term Disability Plan, a Disability Benefit shall be payable
to such Participant under the Plan, except as limited by Section 5.3. The
Disability Benefit is designed to supplement each eligible Participant’s
disability benefits payable from other sources, and is therefore offset as
described in Section 5.2.
     5.2 The Disability Benefit shall be payable in monthly installments during
the same period that the Long-Term Disability Plan Benefit is payable. The
amount of each Disability Benefit installment shall be equal to one-twelfth of
the following: sixty percent (60%) of the Participant’s Earnings, less the
Participant’s annualized Long-Term Disability Plan Benefit, less the
Participant’s annualized Other Disability Income, if any. A Participant’s
Disability Benefit shall also be offset by the amount, if any, the Participant
receives, concurrent with the Disability Benefit, from his or her Retirement
Account Benefit and/or the Pension Benefit Equalization Plan of Dun & Bradstreet
Corporation.
     5.3 Notwithstanding the above, in no event shall any Participant receive a
Disability Benefit if he or she was not enrolled for the maximum disability
insurance coverage available under the Long-Term Disability Plan at the time of
disability, or if he or she has not maintained such coverage through the time of
termination of employment, unless the Participant was not then eligible for
coverage under the Long-Term Disability Plan.
Section 6.
Surviving Spouse’s Benefits
     6.1 Upon the death of a Participant or Vested Former Participant for whom
payment of the Retirement Benefit has commenced in the form of a joint and 50%
survivor annuity, the only death benefit provided by the Plan shall be the
survivor portion of such annuity. No death benefit shall be provided by the Plan
upon the death of a Participant or Vested Former Participant for whom payment of
the Retirement Benefit commenced in any other form prior to death.
     6.2 Upon the death of a Participant or Vested Former Participant who has
completed at least five (5) years of Vesting Service with the Corporation or an
Affiliate and has attained age fifty-five (55), his or her Surviving Spouse will
be entitled to a Surviving Spouse’s Benefit under this Plan equal to fifty
percent (50%) of the Retirement Benefit that would have been provided from the
Plan had the Participant or Vested Former Participant commenced payment of the
Retirement Benefit on the date of his or her death. Except as provided in
Section 6.4, payment of the Surviving Spouse Benefit will be made in a straight
life annuity based on the life of the Surviving Spouse and will commence as of
the first day of the month following the death of the Participant or Vested
Former Participant.

11



--------------------------------------------------------------------------------



 



     6.3 Upon the death of a Participant or Vested Former Participant who has
completed at least five (5) years of Vesting Service with the Corporation or an
Affiliate and has not attained age fifty-five (55), his or her Surviving Spouse
will be entitled to a Surviving Spouse’s Benefit under this Plan equal to fifty
percent (50%) of the Retirement Benefit that would have been provided from the
Plan had the Participant or Vested Former Participant terminated employment with
the Corporation or an Affiliate on the date of his or her death and elected to
have the payment of such benefit commence at age fifty-five (55). Except as
provided in Section 6.4, payment of the Surviving Spouse Benefit will be made in
a straight life annuity based on the life of the Surviving Spouse and will
commence as of the first day of the month coincident with or next following the
month in which the Participant or Vested Former Participant would have attained
age fifty-five (55).
     6.4 (a) If a Participant or a Vested Former Participant, while he or she
was a Participant, has made an Election under Section 4.5 and such Election is
effective on the date of such Participant’s or Vested Former Participant’s
death, the Surviving Spouse’s Benefit payable to a Surviving Spouse of such
Participant or Vested Former Participant will be payable in the form or
combination of forms of payment so elected by such Participant or Vested Former
Participant pursuant to such Election. The amount of any lump sum payment under
this Section 6.4 shall be the present value of the applicable portion of the
Surviving Spouse’s Benefit payable under the Plan, as defined in this Section 6,
and such present value shall be determined using the actuarial assumptions set
forth in Section 4.5(a). Any lump sum distribution of a Surviving Spouse’s
Benefit under the Plan shall fully satisfy all present and future Plan liability
with respect to such Surviving Spouse for such portion or all of such Surviving
Spouse’s Benefit so distributed.
          (b) Any portion of a Surviving Spouse’s Benefit provided under
Section 6.2 or 6.3, which is payable as an annuity shall be paid in the manner
and at such time as set forth in Section 6.2 or 6.3, as applicable, and any such
benefit which is payable as a lump sum shall be paid sixty (60) days after the
date when annuity payments commence, or would commence if any portion of such
Surviving Spouse’s Benefit were payable as an annuity as set forth in
Section 6.2 or 6.3, as applicable.
     6.5 Notwithstanding the foregoing provisions of Section 6, the amount of a
Surviving Spouse’s Benefit shall be reduced by one (1) percentage point for each
year (including a half year or more as a full year) in excess of ten (10) that
the age of the Participant or Vested Former Participant exceeds the age of the
Surviving Spouse.
Section 7.
Committee
     7.1 The Board and the Committee severally (and not jointly) shall be
responsible for the administration of the Plan. Any member of the Committee may
resign at will by notice to the Board or may be removed at any time (with or
without cause) by the Board.
     7.2 The members of the Committee may, from time to time, allocate
responsibilities among themselves, and may delegate to any management committee,
employee,

12



--------------------------------------------------------------------------------



 



director or agent its responsibility to perform any act hereunder, including,
without limitation, those matters involving the exercise of discretion, provided
that such delegation shall be subject to revocation at any time at its
discretion.
     7.3 The Committee (and its delegees) shall have the exclusive authority to
interpret the provisions of the Plan and construe all of its terms (including,
without limitation, all disputed and uncertain terms), to adopt, amend, and
rescind rules and regulations for the administration of the Plan, and generally
to conduct and administer the Plan and to make all determinations in connection
with the Plan as may be necessary or advisable. All such actions of the
Committee shall be conclusive and binding upon all Participants, Former
Participants, Vested Former Participants and Surviving Spouses. All deference
permitted by law shall be given to such interpretations, determinations and
actions.
     7.4 Any action to be taken by the Committee shall be taken by a majority of
its members, either at a meeting or by written instrument approved by such
majority in the absence of a meeting. A written resolution or memorandum signed
by one (1) Committee member and the secretary of the Committee shall be
sufficient evidence to any person of any action taken pursuant to the Plan.
     7.5 Any person, corporation or other entity may serve in more than one
(1) fiduciary capacity under the Plan.
Section 8.
Miscellaneous
     8.1 The Committee may, in its sole discretion, terminate, suspend or amend
this Plan at any time or from time to time, in whole or in part, to the fullest
extent permitted under Code Section 409A. The Committee may delegate its
authority to amend the Plan at any time, in its sole discretion. The Chief
Executive Officer of the Corporation shall have the authority to amend
Section 2.1 of the Plan to add restrictions on eligibility for participation in
the Plan and to remove restrictions previously added to Section 2.1 pursuant to
the authority granted in this sentence. Notwithstanding the foregoing, no
termination, suspension or amendment of the Plan may adversely affect a
Participant’s or Vested Former Participant’s vested benefit under the Plan, or a
retired Participant’s or Vested Former Participant’s right or the right of a
Surviving Spouse to receive or to continue to receive a benefit in accordance
with the Plan as in effect on the date immediately preceding the date of such
termination, suspension or amendment. The preceding sentence shall not restrict
in any way the Committee’s discretion to amend or delete Section 8.3 of the Plan
at any time prior to a Change in Control.
     8.2 Nothing contained herein will confer upon any Participant, Former
Participant or Vested Former Participant the right to be retained in the service
of the Corporation or any Affiliate, nor will it interfere with the right of the
Corporation or any Affiliate to discharge or otherwise deal with Participants,
Former Participants or Vested Former Participants with respect to matters of
employment without regard to the existence of the Plan.

13



--------------------------------------------------------------------------------



 



     8.3 (a) Notwithstanding anything in this Plan to the contrary, if a
Participant has less than five (5) years of Vesting Service at the time of a
Change in Control, and as a result of the Change in Control, and before he or
she completes five (5) years of Vesting Service, (i) the Plan is terminated,
(ii) the Participant is removed from further participation in the Plan, or
(iii) the Participant’s employment with the Corporation or an Affiliate is
terminated as a result of action initiated directly or indirectly by the
Corporation or an Affiliate, such Participant shall be entitled to a Retirement
Benefit equal to twenty percent (20%) of his or her Average Final Compensation,
or, if that amount cannot be determined, the amount that would be the
Participant’s Average Final Compensation if he or she terminated employment with
the Corporation or an Affiliate on the date he or she becomes eligible for a
Retirement Benefit under this Section 8.3(a), and the Corporation will remain
obligated to pay all benefits under the Plan.
          (b) Notwithstanding anything in this Plan to the contrary, upon the
occurrence of a Change in Control,
               (i) no reduction under Section 4.3 shall be made in a
Participant’s or Vested Former Participant’s Retirement Benefit, notwithstanding
his or her termination of employment or Retirement prior to age sixty
(60) following such Change in Control;
               (ii) the provisions of Section 3.4(a) and (b) shall not apply to
any Participant, Vested Former Participant or Surviving Spouse;
               (iii) each Participant with less than five (5) years of Vesting
Service who is entitled to a Retirement Benefit under Section 8.3(a) shall
receive a lump sum distribution of the present value of such Retirement Benefit
within thirty (30) days from the earlier of the first date that a distribution
to the Participant is permissible under Code Section 409A as a result of
termination of the Plan, or the date his or her employment with the Corporation
or an Affiliate is terminated; and
               (iv) each Participant who is not included in (iii) above and who
is not already receiving a Retirement Benefit under the Plan shall receive
          (A) within thirty (30) days of the date of such Change in Control, a
lump sum distribution of the present value of his or her accrued Retirement
Benefit under the Plan as of the applicable date, and
          (B) within thirty (30) days from the earlier of the first date that a
distribution to the Participant is permissible under Code Section 409A as a
result of termination of the Plan, or the date his or her employment with the
Corporation or an Affiliate is terminated, a lump sum distribution of the
present value of his or her additional Retirement Benefit accrued after the
applicable event in (A) computed as of the applicable date herein set forth in
(B).
In determining the amount of the lump sum distributions to be paid under this
Section 8.3, the actuarial assumptions described in Section 4.5(a) shall be
used.

14



--------------------------------------------------------------------------------



 



     8.4 Participants and Vested Former Participants shall have the status of
general unsecured creditors of the Corporation and this Plan constitutes a mere
promise by the Corporation to make benefit payments at the time or times
required hereunder. It is the intention of the Corporation that this Plan be
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended and any trust created by the Corporation
in meeting its obligations under the Plan shall meet the requirements necessary
to retain such unfunded status.
     8.5 To the maximum extent permitted by law, no benefit under the Plan shall
be assignable or subject in any manner to alienation, sale, transfer, claims of
creditors, pledge, attachment or encumbrances of any kind.
     8.6 The Corporation may withhold from any benefit under the Plan an amount
sufficient to satisfy its tax withholding obligations under any applicable
federal, state, local or foreign law or regulation. In addition, the Corporation
may withhold from any wages or other compensation payable to a Participant or
Vested Former Participant an amount sufficient to satisfy its tax withholding
obligations, including but not limited to its obligations under the Federal
Insurance Contributions Act, with respect to benefits accrued under the Plan
prior to the date such benefits are paid.
     8.7 The Plan is established under and will be construed according to the
laws of the State of New Jersey, without regard to principles of conflicts of
law, to the extent such laws are not preempted by ERISA. By claiming a right to
benefits under the Plan, any Participant, Vested Former Participant, Surviving
Spouse or beneficiary of such person agrees to submit to the exclusive
jurisdiction and venue of any state or federal court in New Jersey to resolve
disputes arising hereunder.
     8.8 For tax purposes and for purposes of Title I of ERISA, the Plan is
intended to qualify as an unfunded “top-hat” plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly-compensated employees and shall be interpreted accordingly.
     8.9 Notwithstanding any other provision herein, the Plan is intended to
comply with Code Section 409A and shall at all times be interpreted and
administered in accordance with such intent. To the extent that any provision of
the Plan violates Code Section 409A, such provision shall be automatically
reformed, if possible, to comply with Code Section 409A or stricken from the
Plan.

15